DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see REMARKS, filed 03 JANUARY 2022, with respect to the objection to the drawings, the claim objections, the 112 rejections and the 102 art rejections have been fully considered and are persuasive.  The objection to the drawings, the claim objections, the 112 rejections and the 102 art rejections has been withdrawn. 
Status of Claims
In the amendment to the claims, Applicant has amended Claim 1 to include the limitation of Claim 2.  Claim 2 has been cancelled. 
Current pending claims are Claims 1 and 3-15.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first capillary valve (V1)".  There is insufficient antecedent basis for this limitation in the claim.
In Claim 1, (V1) is noted as first valve (V1), not ‘the first capillary valve (V1). 
Claim 1 recites the limitation "the first fluidic circuit (T1)", but T1 is a first control circuit.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims follow the same reasoning. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the REMARKS filed on 03 JANUARY 2022, Applicant has amended the independent claim 1 to basically include the claim limitations of Claim 2 in addition to limitations regarding the capillary pump (CP1) and what it arranged to do when the arrangement is in use. 
In the amendment to the claims, Applicant has added in the limitation of: wherein the capillary pump is arranged to empty the sample reservoir after the second channel and the third channel have been filled with sample fluid and before the buffer fluid in the fourth channel reaches the second valve.  
The Examiner has reviewed the BLANKENSTEIN reference and while the reference teaches switches and stops, nowhere in the disclosure is how the arrangement of the sample reservoir to be emptied  after filling of the second and third channel with sample fluid.  In addition, the applied reference does not teach the first control circuit as previously claimed in Claim 2.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797